Citation Nr: 1020088	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  04-34 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

When the case was previously before the Board, in August 
2007, service connection was denied for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), arthritis of the hips, bilaterally, and 
arthritis of the elbows, bilaterally.  The Board remanded the 
claim for service connection for arthritis of the left knee 
for additional development.  The available records identified 
by the Veteran were obtained.  He was examined and a medical 
opinion was obtained.  

In September 2009, the Veteran requested compensation for 
PTSD, arthritis, and asbestosis.  The Board has already 
issued final decisions on PTSD and arthritis.  Arthritis of 
the left knee is addressed in this decision.  However, the 
claim for service connection for asbestosis appears to be 
new.  

The issue of entitlement to service connection for asbestosis 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The information developed in accordance with the Board's 
August 2007 remand included a December 2008 private medical 
evaluation.  In that report, it was noted that the Veteran 
was very proud that he had already gotten his Social Security 
Disability.  This puts VA on notice that there are medical 
records, which the Social Security Administration (SSA) has 
that might be relevant to the Veteran's claim.  The United 
States Court of Appeals for Veterans Claims (Court) has 
repeatedly held that when VA is on notice that there are SSA 
records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Further, VCAA emphasizes the need for 
VA to obtain records from other Government agencies.  
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a complete 
copy of the Veteran's medical records 
from SSA.  

2.  After the Veteran's SSA medical 
records are obtained and associated 
with the claims folder, the claims 
folder should be made available to the 
examiner who did the September 2009 VA 
examination and rendered an opinion.  
If he is not available, a similarly 
qualified physician may review the 
record and provide an opinion.  If 
further examination, tests or studies 
are needed to respond to the following 
questions, they should be done.  The 
physician should provide a complete 
explanation in response to the 
following:  

a.  What is the Veteran's current left 
knee disability?  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the Veteran's current left knee 
disorder is the result of disease or 
injury during his active service?  

3.  If it is determined that the 
Veteran's SSA medical records are not 
available, another opinion is not 
needed.  

4.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for arthritis of the left 
knee.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case, 
which addresses all evidence associated 
with the claims file since the last 
supplemental statement of the case.  
The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


